OPINION — AG — **** PEANUT COMMISSION — CLAIM FOR REFUND — EVIDENCE **** A PEANUT GROWER WHO WISHED TO HAVE REFUNDED AN ASSESSMENT DEDUCTED UNDER THE PROVISIONS OF 2 O.S. 1969 Supp., 1108 [2-1108], MUST SUBMIT EVIDENCE TO THE EXECUTIVE SECRETARY OF THE OKLAHOMA PEANUT COMMISSION TO SUBSTANTIATE HIS CLAIM FOR A REFUND. THIS EVIDENCE MUST BE SUBMITTED WITHIN SIXTY DAYS FROM THE DATE OF THE SALE FROM WHICH THE ASSESSMENT SOUGHT TO BE REFUNDED WAS DEDUCTED. THE PEANUT COMMISSION SHOULD DETERMINE IN EACH CASE WHAT CONSTITUTES SUFFICIENT EVIDENCE UNDER THE TERMS OF THE STATUTE. (WILLIAM M. BONNELL)